Citation Nr: 0939080	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  08-04 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a final disallowed claim for entitlement to VA benefits on 
the basis of permanent incapacity for self-support of the 
Veteran's daughter.


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1941 to July 
1948.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied a claim for 
entitlement to VA benefits on the basis of permanent 
incapacity for self support for the Veteran's daughter.  

By history, it is noted that in May 1983, the Manila RO 
denied the claim of entitlement to VA benefits on the basis 
of permanent incapacity for self-support of the Veteran's 
daughter.  In August 1984, the Board affirmed the RO's 
determination.  The determination is final.  A subsequent 
March 1995 RO decision also denied the claim for entitlement 
to VA benefits on the basis of permanent incapacity for self-
support of the Veteran's daughter.  In December 2006, the 
appellant filed an informal claim to reopen the matter.  
Although the Manila RO reopened the claim in the March 2007 
rating decision, the Board is required to consider whether 
new and material evidence had been presented, and then if so, 
the merits of the claim can be considered.  Irrespective of 
the RO's actions, the Board must decide whether the Veteran 
has submitted new and material evidence to reopen the claim.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The issue 
is as phrased on the title page of the decision.

The appellant also requested a hearing before a Veteran's Law 
Judge in Washington, D.C. in her February 2008 substantive 
appeal.  In February 2009 the Veteran was informed by mail of 
an April 2009 in-person hearing date.  The appellant failed 
to report for the hearing and made no attempt to reschedule 
the hearing.  Therefore, the request for a hearing is deemed 
withdrawn, and the appeal is being processed accordingly.  38 
C.F.R. § 20.704(d) (2009).


FINDINGS OF FACT

1.  In an August 1984 decision, the Board denied a claim for 
permanent incapacity for self-support due to physical or 
mental disability of a child.  The decision is final.

2.  Evidence added to the record since the August 1984 
decision is either inherently incredible, cumulative or 
redundant of the evidence of record, or does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The Board's August 1984 decision is final, and the evidence 
received since the Board's August 1984 decision is not new 
and material.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 
C.F.R. §§ 3.156(a), 20.1100, 20.1105 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

When a claim is disallowed by the Board, it may not 
thereafter be reopened and allowed, and no claim based upon 
the same factual basis shall be considered.  When a claimant 
requests that a claim be reopened after an appellate decision 
and submits evidence in support thereof, a determination as 
to whether such evidence is new and material must be made 
and, if it is, whether it provides a new factual basis for 
allowing the claim.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 
20.1105.

A final decision cannot be reopened unless new and material 
evidence is presented. Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed, unless the 
evidence is inherently incredible or consists of statements 
which are beyond the competence of the person making them.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

It is noted that the law and regulations in 1984 are in 
essence the same as current law and regulations.  The term 
"child" for purposes of Title 38 of the United States Code 
is specifically defined.  For purposes of determining 
eligibility as a claimant under Title 38, a child must be 
unmarried and must be either under the age of 18, have become 
permanently incapable of self-support before the age of 18, 
or be between the ages of 18 and 23 and pursuing a course of 
instruction at an approved educational institution.  38 
U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 
3.57(a)(1), 3.356 (2009).

To establish entitlement to the benefit sought on the basis 
of being a helpless child, various factors under 38 C.F.R. § 
3.356 are for consideration.  Principal factors for 
consideration are:

(1)	 The fact that a claimant is earning his or her own 
support is prima facie evidence that he or she is not 
incapable of self-support.  Incapacity for self-support will 
not be considered to exist when the child by his or her own 
efforts is provided with sufficient income for his or her 
reasonable support.

(2)	 A child shown by proper evidence to have been 
permanently incapable of self-support prior to the date of 
attaining the age of 18 years, may be so held at a later date 
even though there may have been a short intervening period or 
periods when his or her condition was such that he or she was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered as major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self-
support otherwise established.

(3) 	It should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.  Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends.

(4)	 The capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in cases such as this, the focus of 
analysis must be on the claimant's condition at the time of 
his or her 18th birthday.  See Dobson v. Brown, 4 Vet. App. 
443, 445 (1993).  In other words, for purposes of initially 
establishing helpless child status, the claimant's condition 
subsequent to his or her 18th birthday is not for 
consideration.  However, if a finding is made that a claimant 
was permanently incapable of self-support as of his or her 
18th birthday, then evidence of the claimant's subsequent 
condition becomes relevant for the second step of the 
analysis, that is, whether there is improvement sufficient to 
render the claimant capable of self-support.  Id.  If the 
claimant is shown to be capable of self-support at age 18, VA 
is required to proceed no further.  Id. 




Analysis

As noted above, in an August 1984 decision, the Board denied 
the claim for permanent incapacity for self-support due to 
physical or mental disability of a child for the Veteran's 
daughter, C. G.  The evidence presented at that time included 
medical documentation which showed that C. G. had a history 
of schizophrenia, but the disability did not render her 
permanently incapable of self support before she reached the 
age of 18.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57.  The 
Veteran was notified of the decision in August 1984.  The 
August 1984 Board decision is final.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.1100.  In order to reopen this claim, new and 
material evidence must be submitted.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  

It is also noted that in March 2005, the Veteran again 
received notice of the denial of benefits, but it is unclear 
if any appellate rights were attached.  Thus, the 1984 
decision will be discussed below.  

In December 2006, the appellant requested to reopen the claim 
for permanent incapacity for self-support due to physical or 
mental disability of a child.  The evidence submitted since 
the August 1984 decision includes statements by the appellant 
and private treatment reports.  After review of the evidence 
received since the August 1984 decision became final, the 
Board finds that new and material evidence has not been 
received.  The Board finds that one medical report is 
inherently incredible, and thus, it is unnecessary to further 
consider this piece of evidence. 

Although the credibility of evidence is usually presumed, it 
appears that the appellant has submitted altered documents to 
VA in support of her claim.  A Certificate of Medical 
Attendance signed by Dr. J. T. states that C.G., the 
Veteran's daughter, was admitted to the hospital on August 1, 
1969 to October 30, 1969.  However, the record shows a 
similar document was submitted with a prior claim for J. G., 
the Veteran's adopted son.  The similarities of these records 
reflect that the one submitted by the appellant is an 
alteration.  Therefore, although the credibility of evidence 
is normally assumed, in light of the evidence that the 
medical document signed by Dr. J. T. submitted by the 
appellant is an altered document, the Board finds that this 
unverified medical evidence submitted by the appellant is 
inherently incredible.  See Justus, supra.

Furthermore, in the event we accepted the above mentioned 
document as credible, it is not material as it does not 
relate to an unestablished fact necessary to substantiate the 
claim.  That is, the document does not show that C. G. was 
permanently incapable of self support prior to the age of 18.

The appellant has also submitted statements in which she 
indicates that C. G. was incapable of self-support prior to 
the age of 18, and additional medical evidence showing 
treatment of C. G. for schizophrenia in 1998 and 1999 by Dr. 
P. T.  The statements from the appellant, as well as the 
March 2007 statements from Dr. P. T. are all new.  However, 
the medical evidence is not material as it does not reflect 
that C. G. was permanently incapable of self support prior to 
the age of 18.

In addition, the statements by the appellant are not 
material.  Although witnesses are competent to report 
symptoms, they are not capable of opining on matters 
requiring medical knowledge. Routen v. Brown, 10 Vet. App. 
183, 186 (1997); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (a lay person is not competent to give evidence of 
matters that require medical knowledge).  Accordingly, the 
newly-received evidence fails to relate to an unestablished 
fact necessary to substantiate the claim and it is not so 
significant that it raises a reasonable possibility of 
substantiating the claim.

For the reasons and bases set forth above, the Board finds 
that new and material evidence has not been submitted to 
reopen the claim of entitlement to VA benefits on the basis 
of permanent incapacity for self-support of the Veteran's 
daughter.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  As 
there continues to be no evidence showing that C. G. was 
deemed permanently incapable of self support prior to the age 
of 18, the Board concludes that new and material evidence has 
not been received to reopen the appellant's claim.  Having 
found that evidence submitted is inherently incredible, and 
even if it were credible, newly submitted evidence is not 
material; no further adjudication of this claim is warranted.  
See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1) (2009).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In addition, the decision of the U.S. Court of 
Appeals for Veterans Claims, in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The RO provided pre-and post-adjudication VCAA notice by 
letter, dated in December 2006, and in the statement of the 
case in June 2007.  The notice included the type of evidence 
needed to substantiate the claim of entitlement to VA 
benefits on the basis of permanent incapacity for self-
support.  The appellant was notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies, and that she could submit other records not in the 
custody of a Federal agency, such as private medical records 
or with her authorization VA would obtain any such records on 
her behalf.  The notice included the provisions for the 
effective date of a claim.  

To the extent there existed any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1), such error was nonprejudicial in that it did not 
affect the essential fairness of the adjudicatory process.  
In point of fact, based on a review of the entire file, it is 
clear that the appellant had a full understanding of the 
elements required to prevail on her claim.  She was provided 
notice how to appeal that decision, and she did so.  She was 
provided a statement of the case that advised her of the 
applicable law and she demonstrated her actual knowledge of 
what was required to substantiate her claim in her argument 
included on her Substantive Appeal.  Moreover, the appellant 
has not raised allegations of prejudice resulting from error 
on the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 
(2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).

Kent v. Nicholson, 20 Vet. App. 1 (2006), established new 
requirements regarding the VCAA notice and reopening claims.  
The Court held that the VCAA notice must include the bases 
for the denial in the prior decision and VA must respond with 
a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Id.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) 
(holding evidence is material if it is relevant to and 
probative of an issue that was a specified basis for the last 
final disallowance).  The VA has adequately advised the 
appellant of the basis of the previous denial.  The December 
2006 letter clearly explained what new and material evidence 
was, and also explained that the previous evidence did not 
show that C. G. was permanently incapable of self support 
before reaching the age of 18 years.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records and the appellant has submitted evidence in 
an attempt to substantiate the claim.

VA has not provided the appellant with a medical opinion in 
connection with her claim; however, the Board finds that VA 
was not under an obligation to obtain a medical opinion.  The 
appellant has not brought forth new and material evidence to 
reopen the claim.  38 C.F.R. § 3.159(c)(4)(iii) states that 
paragraph (c)(4) applies to a claim to reopen a finally 
adjudicated claim only if new and material evidence is 
presented or secured.  For these reasons, the Board finds 
that VA was not under an obligation to provide a medical 
opinion in connection with her claim.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
appellant in substantiating the claim.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist her in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).





ORDER

New and material evidence not having been received, the 
application to reopen the claim of entitlement to VA benefits 
on the basis of permanent incapacity for self-support of the 
Veteran's daughter is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


